ACCEPTED
                                                                                                                    01-15-00527-CV
                                                                                                     FIRST6/5/2015
                                                                                                              COURT 11:32:01  AM
                                                                                                                       OF APPEALS
                                                                                     Chris Daniel - District Clerk Harris County
                                                                                                                 HOUSTON,     TEXAS
                                                                                                        Envelope    No. 5561061
                                                                                                              6/25/2015   4:31:00 PM
                                                                                                             By: Duane Gilmore
                                                                                                             CHRISTOPHER      PRINE
                                                                                                  Filed: 6/5/2015 11:32:01 AM CLERK

                                        CAUSE NO. 2010-71771

EWB-I, LLC,                                            §       IN THE DISTRICT COURT OF
a California Limited Liability Company                 §                             FILED IN
                                                                              1st COURT OF APPEALS
                                                       §                          HOUSTON, TEXAS
v.                                                     §       HARRIS     COUNTY,   TEXAS
                                                                              6/25/2015 4:31:00 PM
                                                       §                      CHRISTOPHER A. PRINE
SHARPSTOWN MALL TEXAS, LLC,                            §                              Clerk
a Delaware Limited Liability Company                   §       215TH JUDICIAL DISTRICT


                                      Plaintiff’s Notice of Appeal


TO THE HONORABLE JUDGE OF SAID COURT:

           Plaintiff EWB-I, LLC desires to appeal from the Final Judgment signed by the Court on

March 11, 2015, as well as all prior interlocutory orders of the Court referenced in and/or merged

into the Final Judgment.

           Plaintiff appeals to either the First or Fourteenth Court of Appeals.

           Plaintiff has not previously filed a related appeal or original proceeding in either the First

or Fourteenth Court of Appeals.




513738.2
               Respectfully submitted,

               SIEGMYER, OSHMAN & BISSINGER LLP

               By:        /s/ David K. Bissinger
                     David K. Bissinger
                     State Bar No. 00790311
                     Gerald S. Siegmyer
                     State Bar No. 18343300
                     Jason E. Williams
                     State Bar No. 24047113
                     2777 Allen Parkway, Tenth Floor
                     Houston, Texas 77019
                     Telephone: (713) 524-8811
                     Facsimile: (713) 524-4102
                     dbissinger@bizlawhouston.com
                     gsiegmyer@bizlalwhouston.com
                     jwilliams@bizlawhouston.com

               SMYSER KAPLAN & VESELKA, LLP

               By:         /s/ Justin Waggoner
                     Justin Waggoner
                     State Bar No. 24003122
                     700 Louisiana, Suite 2300
                     Houston, Texas 77002
                     Telephone: (713) 221-2325
                     Facsimile: (713) 221-2320
                     jwaggoner@skv.com

           ATTORNEYS FOR PLAINTIFF EWB-I, LLC




              2
513738.2
                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been served on the
following counsel by email and U.S. certified mail, return receipt requested, on the 5th day of
June, 2015:

           Davis Bradford                             Cole B. Conkling
           Dobrowski L.L.P.                           Andrews Kurth LLP
           4601 Washington Ave., Suite 300            600 Travis, Suite 4200
           Houston, Texas 77007                       Houston, TX 77002
           Attorney for Sharpstown Mall Texas, LLC Attorney for Mai & Matthew, R.E.I., Inc.
           and PlazAmericas Mall Texas, LLC
                                                   Keith S. Donati
           Kim Moore                               Kochman, Donati & Charbonnet, LLP
           Attorney at Law                         12012 Wickchester, Suite 310
           2727 LBJ Freeway, 610                   Houston, TX 77079
           Dallas, Texas 75234                     Attorney for CCW, LLC
           Patrick McGettigan                         James R. Robichaux
           Jones Gill LP                              Branscomb, PC
           6363 Woodway, Suite 1100                   802 Carancahua, Suite 1900
           Houston, Texas 77057                       Corpus Christi, TX 78470
           Attorney for Smith FLP, LTD                Attorney for Burlington Coat Factory
                                                      Realty of Bellaire, Inc.
           Bryan Wick
           Meredith Perry
           Wick Phillips Gould & Martin, LLP
           2100 Ross Avenue, Ste. 950
           Dallas, Texas 75201
           Attorney for LG Sharpstown Bellaire, LLC


                                                      /s/ Justin Waggoner
                                                         Justin Waggoner




                                                3
513738.2